Citation Nr: 1233020	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  09-44 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to higher than a 60 percent benefit level for educational assistance benefits under provisions of the Post-9/11 GI Bill.  




ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel










INTRODUCTION

The Veteran served on active duty from May 2005 to April 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted eligibility for Post-9/11 GI Bill education benefits at the 60 percent benefit level.  Subsequently, the Board remanded this matter in June 2011 and November 2011 for additional records.  


FINDINGS OF FACT

1.  The Veteran served on active duty for more than 30 continuous days.  

2.  The evidence of record shows that the Veteran was discharged from service due to a service-connected disability.  


CONCLUSION OF LAW

The criteria for an award of educational assistance benefits at the 100 percent benefit level under the provisions of the Post-9/11 GI Bill have been met.  38 U.S.C.A. § 3311 (West Supp. 2011); 38 C.F.R. §§ 21.9520, 21.9640 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  As this decision will grant an eligibility percentage for educational assistance of 100 percent under the Post-9/11 GI Bill, the decision will act as a full grant of the Veteran's claim.  Therefore, there is no need to discuss the duties to notify and assist with this claim.  

In the present appeal, the Veteran contends that he is entitled to higher than a 60 percent benefit level for educational assistance benefits under the provisions of Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).  In his written submissions, the Veteran contends that it was a doctor's decision, and not his, that he be separated from the Marine Corps.  He asserted that a doctor recommended his discharge because asthma hindered him from doing things that other Marines could do and that he could not stay in shape the way other Marines could.  

Governing law specifies that an individual who served a minimum of 90 days of aggregate service after September 10, 2001, and, after completion of such service, he or she: (1) continues on active duty; (2) is discharged from service with an honorable discharge; (3) is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; (4) is released from service characterized as honorable for further service in a reserve component; or (5) is discharged or released from service for - (i) a medical condition that preexisted such service and is not determined to be service-connected; (ii) hardship, as determined by the Secretary of the military department concerned; or (iii) a physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct, is entitled to educational assistance under Chapter 33.  See 38 U.S.C.A. §§ 3301, 3311 (West Supp. 2011); 38 C.F.R. § 21.9520(a).  

The Board notes that educational assistance is provided at various benefit levels determined by the amount of time spent in active duty service.  To be eligible for 100 percent of the benefit, an individual must have served an aggregate of 36 months (including service on active duty in entry level and skill training) of active duty service, or have been discharged for a service-connected disability after 30 days of continuous service.  

An individual who served at least 30 months, but less than 36 months (including service on active duty in entry level and skill training), is entitled to 90 percent of the benefit.  

An individual who served at least 24 total months, but less than 30 months (including service on active duty in entry level and skill training), is entitled to 80 percent of the benefit.  

An individual who served at least 18 total months, but less than 24 months (excluding service on active duty in entry level and skill training), is entitled to 70 percent of the benefit.  

An individual who served at least 12 total months, but less than 18 months (excluding service on active duty in entry level and skill training), is entitled to 60 percent of the benefit.  

An individual who served at least 6 total months, but less than 12 months, (excluding service on active duty in entry level and skill training), is entitled to 50 percent of the benefit.  

Finally, an individual who served 90 or more days, but less than 6 months (excluding service on active duty in entry level and skill training), is entitled to 40 percent of the benefit.  

38 U.S.C.A. §§ 3311, 3313 (West Supp. 2011); 38 C.F.R. §§ 21.9520, 21.9640.  

After a review of the evidence, the Board finds that the criteria for an eligibility percentage for educational assistance of 100 percent under the Post-9/11 GI Bill have been met.  First, the Board finds that the Veteran served on active duty for over 30 continuous days.  The Veteran's service personnel records indicate that he served on active duty from May 2005 to April 2007. Therefore, the Board finds that the Veteran served on active duty for over 30 continuous days.  

Moreover, the Veteran contends that he was discharged due to a service-connected disability.  Service treatment records show a diagnosis of asthma in March 2006 and treatment for this condition until his discharge.  For example, a limited duty board (Medical Evaluation Board) was initiated in October 2006 for diagnoses of moderate persistent asthma and bronchial hyper responsiveness.  His April 2007 discharge examination showed no abnormality of the lungs and chest.  On the contemporaneous report of medical history, however, the Veteran reported that he had asthma and the examiner noted the March 2006 diagnosis and that the Veteran had shortness of breath with exercise.  The examiner also noted that the Veteran was unable to meet Marine Corps standards, that noncompliance had been a contributing factor, and that he was not fit for duty per pulmonology.  

Service personnel records associated with the claims file also show that an April 2007 Notification of Separation Proceedings sent to the Veteran revealed that he was to be separated from the Marine Corps per paragraph 6203 by reason of a physical condition not a disability.  It was stated that the basis for this recommendation was a diagnosis of unspecified moderate asthma and not using medications as prescribed.  His DD Form 214 revealed the Veteran was honorably discharged under separation code JFV1 for a condition not a disability.  A July 2011 electronic mail message associated with the claims file from a Marine Corps education program specialist explained that the definition for JFV1 is Involuntary Discharge (No Board) Condition Not a Disability.  The message also stated that there was nothing in the Veteran's personnel file that reflected a discharge due to a disability.  

However, a review of the Veteran's VA records reveals that in a July 2008 rating decision the Veteran was granted service connection for exercise-induced asthma and awarded a 10 percent disability rating, effective April 25, 2007, the day after his discharge from active duty.  Therefore, the Board finds that he was discharged from service due to a service-connected disability.  

Considering this record of evidence, the Board finds that the Veteran served on active duty for over 30 continuous days and was discharged from service due to a service-connected disability.  While the service department records indicate that the Veteran was discharged, at least in part, for asthma characterized as a "Condition Not a Disability," the fact of the matter is that the Veteran was service-connected by VA for asthma immediately subsequent to discharge from service.  Again, as the applicable regulations provide that a Veteran who served for 30 or more continuous days that is discharged for a service-connected disability is eligible for the 100 percent level of education benefits, the appeal must be granted.  Therefore, the Board finds that the Veteran is entitled to an eligibility percentage for educational assistance of 100 percent under the Post-9/11 GI Bill.  


ORDER

Entitlement to a 100 percent benefit level for educational assistance benefits under the provisions of the Post-9/11 GI Bill is granted.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


